DETAILED ACTION

	Acknowledgement is made of the amendment filed on 12/14/2021.  Claims 1-19 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-19 are allowed.

The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or fairly suggest either alone or in combination thereof:
Regarding claim 1, a computer-readable medium comprising computer-executable instructions stored thereon, when executed the computer-executable instructions are effective to cause a computing system to:
analyze a collection of transactions and a carried balance for a statement period;
determine a plurality of payment milestones, wherein one of the plurality of payment milestones is a last payment milestone that is determined by combining all of a plurality of payments made during a previous statement period, analyzing categories associated with the collection of transactions for the statement period, identifying a smallest category from the categories associated with the collection of transactions, wherein a first total of all transactions associated with the smallest category is less than a second total of all transactions associated with any other of the analyzed 
select a subset of the plurality of payment milestones; and
prepare a statement for the statement period that includes the subset of the plurality of payment milestones in addition to required statement categories;
regarding claim 8, a method comprising:
analyzing, by a computing device, a collection of transactions and a carried balance for a statement period;
determining, by the computing device, a plurality of payment milestones, wherein one of the plurality of payment milestones is a last payment milestone that is determined by combining all of a plurality of payments made during a previous statement period, analyzing categories associated with the collection of transactions for the statement period, identifying a smallest category from the categories associated with the collection of transactions, wherein a first total of all transactions associated with the smallest category is less than a second total of all transactions associated with any other of the analyzed categories, and whereby the last payment milestone plus smallest category milestone is determined by combining the last payment milestone with the first total of all of the transactions associated with the smallest category;
discarding, by the computing device, any payment milestone that is less than an amount paid on a previous statement;
selecting, by the computing device, a subset of the plurality of payment milestones remaining after the discarding of any payment milestone that is less than an amount paid on a previous statement; and


regarding claim 16, a system comprising:
at least one non-transitory computer-executable medium storing instructions thereon; and
at least one processor configured to execute the computer-executable instructions to cause a computing system to:
analyze a collection of transactions and a carried balance for a statement period;
determine a plurality of payment milestones;
select a subset of the plurality of payment milestones, wherein one of the subset of payment milestones is a payment plan milestone that is determined by determining a current utilization of a credit line, when the current utilization of the credit line is greater than a first threshold, determine a payment plan to pay off a total statement balance in a first time period, and when the current utilization of the credit line is less than a second threshold, determine a payment plan to pay off the total statement balance in a second time period; and
prepare a statement for the statement period that includes the subset of the plurality of payment milestones in addition to required statement categories. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMARA ALZAIDA FRANKLIN whose telephone number is (571)272-2389. The examiner can normally be reached Jamara.franklin@uspto.gov.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee can be reached on 571-272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





January 11, 2022
JAF
/JAMARA A FRANKLIN/Primary Examiner, Art Unit 2876